This is a companion case to the case of Calvin Drawdy and Henry E. Hunter v. The Lake Josephine Company, opinion this day filed in which a bill of complaint was filed to foreclose mortgages on a large acreage located in Okeechobee County, Florida, wherein several parties were made defendants, inclusive of Calvin Drawdy and Henry E. Hunter. These two defendants in separate answers set up as a defense a superior and antagonistic title to the parties *Page 755 
in and to the mortgaged premises. That portion of the respective answers setting up adverse, hostile, and notorious possession of the described portions of the mortgaged premises was on motion stricken therefrom. The order was affirmed by this Court on petition for a writ of certiorari.
The case proceeded to final decree and the same was entered on September 16, 1940, and is the same decree involved in the companion case.
The case came here on appeal from said final decree and it is contended that the appellant in the case at bar has been deprived of his day in court and an opportunity to present his testimony in support of his claim to a superior title to the described portions of the mortgaged premises.
The possession asserted as a defense was acquired with a knowledge of the recorded mortgage appearing in the office of the Clerk of the Circuit Court of Okeechobee County. The contention is not made that the appellant was in possession of the mortgaged premises during the year 1925 when the mortgages were executed, delivered and recorded. There is no error in the record and accordingly the decree appealed from is hereby affirmed. See Calvin Drawdy and Henry E. Hunter, v. The Lake Josephine Company, a companion case this day decided.
Affirmed.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, and THOMAS, JJ., concur. *Page 756